Citation Nr: 1621344	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical spine myositis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1998 to April 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, this matter was remanded for further development (by a Veterans Law Judge other than the undersigned).  This case is now assigned to the undersigned.

The December 2015 remand order also referred to the agency of original jurisdiction (AOJ) the issue of service connection for a left ankle disability (raised by the record in a January 2005 statement).  A review of the claims file found no action taken on the referral.  Accordingly, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

At no time under consideration is the Veteran's cervical spine disability shown to have been manifested by forward flexion limited to 30 degrees or less, combined range of motion of the cervical spine limited to 170 degrees or less, or muscle spasms or guarding resulting in abnormal gait or abnormal spinal contour; separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for cervical spine myositis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5237 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In June 2008 and November 2008, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  He received the "generic" notice required in claims for increase.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent postservice treatment records have been secured.  He was afforded VA examinations in September 2008, August 2013, and January 2016.  The Board finds the examination reports adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  



Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's cervical spine myositis is rated under Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A rating in excess of 40 percent requires unfavorable ankylosis of the entire spine.   38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's claim for increased ratings was received in June 2008.  The relevant period for consideration in this appeal begins one year prior, in June 2007.  

An April 2008 clinical record notes complaints of neck pain over the past three months.  The Veteran reported that the pain is worse upon awakening, but denied numbness, weakness, or headaches.  The record notes that November 2005 cervical spine x-rays were unremarkable and within normal limits.     

In April and May 2008, the Veteran underwent physical therapy for his neck.  An April 2008 consultation report notes complaints of neck and left shoulder pain without tingling.  The report notes range of motion measurements in percentages rather than degrees.  Cervical flexion was noted within full limits with pain at the end of range of motion.  Extension was noted at 75%, right and left lateral flexion at 50%, each, and right and left lateral rotation at 75%, each.  Strength and deep tendon reflex tests were normal.  The Veteran denied a change in sensory function.  Tenderness was noted on the left upper trapezius muscle.  The assessment was decreased cervical function, left shoulder girdle strength and endurance, and poor posture awareness.  A May 2008 physical therapy discharge record notes that the Veteran rarely had any pain since his previous visit.  He had increased his activity tolerance and his cervical range of motion was within functional limits.  

On September 2008 VA examination, the Veteran reported daily neck tightness and a burning sensation when he wakes up and/or bends his neck.  The pain was localized without radiation or parasthesias to the upper extremities.  Spine appearance and gait were normal and there were no spasms.  Muscle strength tests, reflex tests, and sensory tests were all normal.  On range of motion testing, forward flexion was to 40 degrees, extension was to 35 degrees, right and left lateral flexion was to 45 degrees, each, and right and left lateral rotation was to 80 degrees, each.  (The combined range of motion was 325 degrees).  Pain was noted on repetitive motion, but there were no additional limitations.  X-rays revealed a normal cervical spine.  Kyphosis, lordosis, and scoliosis were not present.  As to the impact that the Veteran's cervical myositis would have upon his employment, the examiner indicated it would limit his ability to lift and carry, and result in decreased upper extremity strength.  

On August 2013 VA examination, the Veteran complained of constant neck pain rated as 7/10 on the pain scale, and at times as high as 9/10.  He explained that the neck pain radiates into his shoulders, but denied radiation into the upper extremities.  He denied flare-ups beyond the normal daily fluctuation in pain exacerbated by activity.  The Veteran explained that past physical therapy and chiropractic treatments provided little relief.  On range of motion testing, forward flexion was to 45 degrees, extension was to 35 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 40 degrees, right lateral rotation was to 80 degrees or greater, and left lateral rotation was to 45 degrees.  (The combined range of motion was 275 degrees).  Pain was noted in all ranges of motion except right lateral rotation, generally at the end of the range of motion.  Repetitive use testing resulted in no additional loss of range of motion.  The report notes repetitive use testing does result in functional loss/impairment based on pain on movement and less movement than normal.  There was tenderness/pain to palpation, as well as guarding/spasms.  However, the guarding or muscle spasms did not result in abnormal gait or spinal contour.  There was no muscle atrophy.

Neurologically, all muscle strength tests, reflex tests, and sensory tests were normal with the exception of the Veteran's right shoulder area, which had decreased sensation to light touch.  No radicular pain or other symptoms due to radiculopathy were noted.  There were no neurologic abnormalities or intervertebral disc syndrome (IVDS).  X-rays of the cervical spine were negative.  As to the impact the Veteran's cervical spine disability has upon his work, the examiner explained that the Veteran is a social worker who misses work about four or five times per year due to neck pain.  The report notes that the disability is more appropriately described as myofascial pain syndrome without any obvious underlying spine pathology.    

A February 2014 clinical record notes complaints of chronic intermittent neck pain with occasional discomfort in the right trapezius.  The Veteran denied radiating pain.  

On January 2016 VA examination, the Veteran reported daily intermittent neck pain with increased pain on movement, as well as radiation of pain to the bilateral upper extremities accompanied by numbness and tingling.  He reported flare-ups and functional loss/impairment of the cervical spine, described as pain with motion and limitation of motion.   On range of motion testing, forward flexion and extension were to 40 degrees, right and left lateral flexion was to 40 degrees, each, and right and left lateral rotation was to 70 degrees, each.  (The combined range of motion was 300 degrees).  Pain was noted in all ranges of motion, contributing to functional loss.  The Veteran was able to perform repetitive use testing, with no additional loss of function/range of motion.  The examiner noted that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time or with flare-ups.  There was tenderness to deep palpation at the cervical paravertebral muscles, but there was no evidence of spasms or guarding.  There was no spinal ankylosis or IVDS.   

Neurological examination revealed normal muscle strength, reflex, and sensory tests.  The report notes that the Veteran does not have radicular pain or any other symptoms due to radiculopathy.  No other neurologic abnormalities were noted.  The examiner noted the November 2005 negative CT scan as well as the August 2013 negative radiographs of the cervical spine and explained, "The veteran does not have objective medical findings of cervical radiculopathy."  The examiner indicated that the cervical spine disability would impact upon the Veteran's employment as he has physical limitations with increased neck movements.  

Analysis

The Board finds that a rating in excess of 10 percent is not warranted at any point during the period on appeal.  The evidence of record reflects that forward flexion of the neck has ranged from 40 to 45 degrees.  Combined range of motion has ranged from 275 to 325 degrees.  The Veteran was able to repeat range of motion testing at all three examinations without additional loss of range of motion.  Most recently, in January 2016, the examiner determined that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time or with flare-ups.  

The Board acknowledges that the August 2013 examination report reflects tenderness/pain to palpation, as well as guarding/spasms.  However, the guarding or muscle spasms did not result in abnormal gait or spinal contour.  Therefore, the schedular criteria for a 20 percent rating were not met, and a schedular rating in excess of 10 percent for his cervical spine disability is not warranted.  
As neurological manifestations warranting a compensable rating are not shown, a separate rating for such manifestations is not warranted.

The Board has also considered whether referral of the claim for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that the first prong of the Thun analysis is not satisfied. The cervical spine disability is manifested by pain on motion and limitation of range of motion.  Such manifestations and related impairment are contemplated by the regular schedular criteria.  There is nothing exceptional or unusual about the Veteran's cervical spine disability.  Thun, 22 Vet. App. at 115.  The Board notes the Veteran's occasional subjective complaints of radiating pain and numbness in his upper extremities.  However, he works full time, missing only four to five days of work per year due to neck pain.  He has not been hospitalized due to his neck disability, nor does he take prescription medication for pain.  The Board notes that in assigning a compensable rating, VA has in fact acknowledged that the Veteran's neck disability may interfere with employment.  Thus, referral for extraschedular consideration is not warranted.


The record shows that Veteran is gainfully employed as a social worker.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal in this matter must be denied.


ORDER

A rating in excess of 10 percent for cervical spine myositis is denied.  




____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


